PER CURIAM
Plaintiffs 1208 Ambassador LLC, et al., appeal the circuit court's judgment granting Mark Devore's and Webster Groves School District's respective motions to dismiss plaintiffs' petition for damages and declaratory relief. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. We deny Mr. Devore's motion to dismiss this appeal, and affirm the circuit court's judgment. Rule 84.16(b)(5).